Order unanimously affirmed, without costs of this appeal to either party. Memorandum: The order thus affirmed denies relator’s application for relief on the ground that the indictment was not indorsed by the Grand Jury foreman. The determination of the County Court that it was so indorsed was amply supported by the record. (See, also, Brotherton v. People, 75 N. Y. 159, 162.) Order unanimously affirmed, without costs of this appeal to either party. Memorandum: The second order thus affirmed denies the relator’s application for relief on the ground that the provisions of section 480 of the Code of Criminal Procedure were not complied with. (Appeal from order of Wyoming County Court dismissing a writ of habeas corpus, following a hearing, and remanding relator to custody of Warden of Attica Prison.) Present ■—■ Williams, P. J., Bastow, Goldman, Noonan and Del Veechio, JJ.